Citation Nr: 0805699	
Decision Date: 02/20/08    Archive Date: 03/03/08

DOCKET NO.  05-25 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been presented to 
reopen the veteran's claim of entitlement to service 
connection for hearing loss.

3.  Entitlement to service connection for alcohol dependence 
and abuse.

4.  Entitlement to service connection for tinnitus.

5.  Whether new and material evidence has been presented to 
reopen the veteran's claim of entitlement to service 
connection for schizophrenia.

6.  Entitlement to a 10 percent evaluation based on multiple, 
noncompensable service connected disabilities.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1954 to 
November 1958 (Marine Corps) and from February 1959 to June 
1962 (Air Force).  

This appeal comes to the Board of Veterans' Appeals (Board) 
from an August 2003 rating decision.

The veteran requested a hearing before the Board, but he 
failed to appear.  Since he did not offer any good cause for 
failing to appear, his request for an additional hearing was 
denied by the Board in December 2006 under the provisions of 
38 C.F.R. § 20.704.

The issues of entitlement to service connection for alcohol 
dependence and abuse; entitlement to service connection for 
tinnitus; and entitlement to a 10 percent evaluation based on 
multiple, noncompensable service connected disabilities are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  A VA examiner concluded the veteran fails to show 
symptoms to warrant a diagnosis of PTSD.

2.  The veteran's claim of entitlement to service connection 
for bilateral hearing loss was denied by a December 1990 
rating decision; the evidence submitted since then is not new 
and material in that it fails to relate the veteran's hearing 
loss to his time in service.


CONCLUSIONS OF LAW

1.  Criteria for service connection for PTSD have not been 
met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2007).

2.  The December 1990 rating decision denying service 
connection for hearing loss is final; new and material 
evidence has not been submitted, and the claim is not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§§ 3.156, 20.302 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

To establish entitlement to service connection for PTSD a 
veteran must provide:    1) medical evidence diagnosing PTSD; 
2) a link, established by medical evidence, between current 
symptoms of PTSD and an in-service stressor; and 3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  

A review of the veteran's claims file shows several post 
service psychiatric diagnoses including schizophrenia, 
alcohol dependence, depression, and an organic mental 
disorder.  Beginning in approximately 2000, treatment records 
offer PTSD as among the veteran's diagnoses.  

The veteran served during the Korean War era, but he was not 
involved in any combat.  Nevertheless, the veteran believes 
that he has PTSD and has suggested a number of possible 
stressful events that he believes could support a diagnosis 
of PTSD.  The veteran stated that discovering that he had 
contracted syphilis in service was a great concern.  He also 
described two incidents in service in which he was knocked 
unconscious.  The veteran also indicated that he was supposed 
to be on a plane that crashed, but was pulled off the flight 
at the last minute; and he reported sifting through the 
wreckage of another plane crash trying to find equipment, 
where he saw a number of body parts from soldiers who had 
been killed in the crash.  At his hearing before the RO, the 
veteran indicated that his main stressor was the aircraft 
crash he saw, as he had flown previously with one of the 
victims.  The veteran did state that he did not actually 
witness the crash, but only saw the aftermath of it.  The 
veteran submitted a copy of the accident report in which two 
planes had become entangled in the air; and, as a result, 
dropped straight down, killing both two man crews.  The 
veteran also drew a map indicating were amongst the wreckage 
he had found a decapitated head of one of the pilots.

In roughly 2000 it was thought that the veteran might have 
PTSD and a diagnosis of PTSD was recorded in a number of 
treatment records.  The veteran also attended several PTSD 
treatment workshops, however, in April 2006, the veteran 
underwent a VA psychiatric examination to determine whether 
he in fact had PTSD.  

The report from the April 2006 examination reflects the 
examiner reviewed the veteran's claims file prior to the 
examination, and he made note of the fact that the veteran 
had previously been diagnosed with and received treatment for 
PTSD.  The veteran also described the stressful events (as 
chronicled above); nevertheless, following the examination, 
the examiner stated that he did not find sufficient evidence 
to warrant a diagnosis of PTSD.  

As set out above, the veteran has carried a variety of 
psychiatric diagnoses, including PTSD.  Therefore, he was 
examined with the specific purpose of determining if PTSD was 
present.  A VA examiner who had the full benefit of reviewing 
the veteran's claims file prior to examining the veteran, and 
who was therefore fully aware of the reported stressors and 
of the past diagnoses, found no current symptoms of PTSD.  
This examiner was well aware of the veteran's past treatment 
for PTSD, but was unable to find symptoms that were 
compatible with it.  This examination was conducted with a 
full review of the veteran's claims file and of all of the 
previous treatment records.  It clearly should be accorded 
great evidentiary value, since its findings were based on a 
more complete record than any other document reflecting a 
diagnosis of PTSD.  Given the most current and in depth 
examination of the veteran to ascertain whether PTSD was an 
appropriate diagnosis, found no evidence to support a 
diagnosis of PTSD, the greater weight of the evidence is 
against a grant of service connection.  Accordingly, the 
veteran's claim is denied.
 
II.  New and Material Evidence

The veteran's claim of entitlement to service connection for 
bilateral hearing loss was denied by a rating decision in 
December 1990.  The veteran did not appeal that decision, and 
it became final.  See 38 U.S.C.A. §§ 7103, 7104; 38 C.F.R. §§ 
3.104, 20.1100.  However, a previously denied claim may be 
reopened by the submission of new and material evidence.  38 
U.S.C.A. §§ 5108; 38 C.F.R. §§ 3.104, 3.156.  

New and material evidence is that evidence which by itself or 
in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  It can be neither cumulative 
nor redundant of the evidence of record at the time of the 
last prior final denial of the claim sought to be reopened.  
38 C.F.R. § 3.156.  

At the time the veteran's claim was denied in 1990, the 
evidence of record included service medical records, private 
treatment records which failed to note any hearing deficiency 
(these records included, among others, records from 1963-68 
which failed to address any hearing complaints, and a 1977 
record noting that the veteran's hearing was negative for 
problems); several VA examination reports which found the 
veteran's ear drums to be clear, but which did not report any 
audiologic testing; and the veteran's claim for service 
connection in which he indicated that he had spent 
approximately 60 months on the flight line servicing jet 
aircraft. 

The service medical records show that the veteran was 15/15 
bilaterally on spoken and whispered voice testing at time of 
separation from the Marine Corps and he was given an "H1" 
on his PUHLES profile.  At induction into the Air Force, the 
veteran's ears continued to be normal, and the veteran denied 
and ear trouble.  The veteran's Air Force separation physical 
also found the veteran's ears to be normal, and audiometric 
testing failed to show hearing loss by VA standards.

Since the veteran's denial in December 1990, numerous 
treatment records have been submitted.  In a 2000 VA 
treatment record the veteran denied any ear problems; a March 
2001 treatment record noted that the veteran's hearing acuity 
was within normal limits (although the record noted the 
presence of tinnitus); a March 2001 hospitalization report 
indicated that the veteran's hearing acuity was fairly good; 
and in September 2001 the veteran again denied any ear 
problems.  The veteran testified at a hearing before the RO, 
indicating that he had worked on a flight line for six years 
and he believed that this caused his hearing loss.  A VA 
examination report from August 2003 was also associated with 
the veteran's claims file which contained a medical opinion 
of record stating that it was not likely that any hearing 
loss was related to the veteran's time in service.

While the recent VA examination did demonstrate that the 
veteran has hearing loss for VA purposes, the veteran has not 
submitted any medical evidence linking his hearing loss to 
his time in service.  Although the veteran's testimony is 
presumed credible for the purpose of determining whether to 
reopen a claim, the veteran is not medically qualified to 
prove a matter requiring medical expertise, such as an 
opinion as to diagnosis or medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  As such, even 
though deemed credible, his opinion is insufficient to 
provide the requisite nexus between his hearing loss and his 
time in service.  Therefore, his contention now is no 
different than it was when his claim was previously denied.  

The veteran was informed in a letter in February 2002 that 
his claim was previously denied because no evidence had been 
submitted relating his hearing loss to his time in service; 
and he was told that in order to reopen his claim he would 
have to present evidence addressing this issue.  While the 
veteran has submitted new evidence in the form of treatment 
records and a VA examination report that had not been 
previously submitted, the evidence is not material in that 
the evidence does not address the reason that the veteran's 
claim was denied.  In fact, the new medical opinion ran 
contrary to the veteran's contention.  Given that the only 
medical opinion of record submitted since the prior denial 
found that the veteran's hearing loss was not the result of 
his time in service, the new evidence is not so significant 
that it must be considered in order to fairly decide the 
merits of the veteran's claim.

Accordingly, the veteran's claim of entitlement to service 
connection for bilateral hearing loss is not reopened.

III. Duties to Notify and Assist

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
With respect to service connection claims, a section 5103(a) 
notice should also advise a claimant of the criteria for 
establishing a disability rating and effective date of award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a 
letters dated in October 2001, February 2002, and May 2003, 
and by the statement of the case in June 2005,  which 
informed the veteran of all four elements required by the 
Pelegrini II Court as stated above.  

The February 2002 letter specifically provided the veteran 
with sufficient notice of the definition of "new and 
material evidence" and informed him of what evidence was 
necessary to reopen his claim.  See Kent v. Nicholson, 20 
Vet. App. 1 (2006).

The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran was not given prior to the first 
adjudication of the claim, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Additionally, 
the veteran's claim was readjudicated following completion of 
the notice requirements.

The veteran was provided with several VA examinations (the 
reports of which have been associated with the claims file).  
VA treatment records have been obtained, as have service 
medical records.  Additionally, the veteran testified at a 
hearing before the RO and was scheduled for a hearing before 
the Board, but he failed to appear. 

At his RO hearing, the veteran indicated that he thought the 
VA examiner who conducted his hearing examination was grouchy 
and he felt his examination was inadequate.  However, a 
review of the examination report does not show any problems 
with the audiologic testing, and the veteran's claims file 
was provided to the examiner.  As such, there is no reason to 
doubt the integrity of the examiner's report, and an 
additional examination is therefore not warranted.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In 
light of the denial of the veteran's claims, no disability 
rating or effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran under the holding 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because 
VA's duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.



ORDER

Service connection for PTSD is denied.

New and material evidence having not been submitted, the 
veteran's claim of entitlement to service connection for 
hearing loss is not reopened.


REMAND

It is unclear when the veteran filed his claims of 
entitlement to service connection for tinnitus and for 
alcohol abuse; of entitlement to a 10 percent rating based on 
multiple non-service connected disabilities; and to reopen 
his previously denied claim of entitlement to service 
connection for a psychiatric disorder to include 
schizophrenia.  The rating action refers to a June 2001 
claim, but that only mentions PTSD and hearing loss.  In any 
event, those issues were developed for appeal, yet it is 
clear that the veteran was never provided with notice of VA's 
duties to notify and assist with regard to any of these 
claims.  A generic letter was issued in May 2003, but none of 
these claims were specifically mentioned.  

Accordingly, the case is REMANDED for the following action:

1.  Notify the veteran of information and 
evidence necessary to reopen his claim, 
what evidence, if any, he is to submit, 
and what evidence VA will obtain with 
respect to his claims.  Further, ask him 
to submit any evidence in his possession 
which pertains to his claims of 
entitlement to service connection for 
tinnitus and for alcohol abuse; of 
entitlement to a 10 percent rating based 
on multiple non-service connected 
disabilities; and to reopen his previously 
denied claim of entitlement to service 
connection for a psychiatric disorder to 
include schizophrenia.  Also, inform the 
veteran how disability ratings and 
effective dates are calculated.

Provide the veteran an explanation as to 
the meanings of "new" evidence and 
"material" evidence within the context 
of his claim to reopen.  Additionally, 
explain to him that this claim was 
previously denied because there was no 
evidence showing a psychiatric disorder 
during service, and that in order to 
reopen his claim evidence showing the 
presence of a psychiatric disorder during 
service, or within a presumptive period 
after service, would be necessary.

2.  When the development requested has 
been completed, the claims should be 
readjudicated.  If the claims remain 
denied, provide the veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate time for response.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


